DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2022 has been entered.
 
Response to Amendment
In light of the amended claims, 21 has been objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 07/01/2022, the following has occurred: claims 21, 23-25, 28, 30-32, 34, and 36-37 have been amended; claims 22, 26-27, 29, 33, 35, and 38-41 have remained unchanged; claims 1-20 remain canceled; and no new claims have been added.
Claims 21-41 are pending.
Effective Filing Date: 02/18/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to these amended claims and the previously used references. Examiner now relies on the Are et al. and Michelson et al. references, thus the previous arguments have been deemed moot in view of the newly cited art.

Claim Objections
Claim 21 is objected to because of the following informalities:
Claim 21 recites “information regarding one of the plurality of triage levels” in the last line of the claim when it should most likely recite “information regarding the one of the plurality of triage levels”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24, 28-31, 34-36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0140114 to Are et al. in view of U.S. 2009/0318775 to Michelson et al.
As per claims 21 and 28, Are et al. teaches a method for performing an emergency department triage, the method comprising:
--training, by a computing device, a machine learning prediction engine using supervised machine learning and training data related to hundreds of thousands of emergency department visits by a plurality of separate emergency department populations, (see: paragraph [0020] where decision trees are trained based on a random subset of instances and features from the composite patient data. The specific embodiment is determined based on the types of available patient data, the particular population of patients, etc. Also see: paragraph [0075] where supervised learning is used) each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, (see: paragraph [0057] where a population of patients having a common characteristic, experience, or other similarity may be determined. The population comprises a set of patients in a geographical region, etc.) the machine learning prediction engine using ensemble learning to create a respective decision forest model for each of the plurality of separate emergency department populations; (see: paragraph [0067] where ensemble learning is used to create respective decision tree models. Also see: paragraph [0020] where the specific models are determined based on the types of available data, the particular population of patients, etc.)
--receiving, by the computing device after the machine learning prediction engine is trained, a selection of one of the plurality of separate emergency department populations and data pertaining to an individual visiting an emergency department, the data including health-related information of the individual; (see: 310 of FIG. 3 and paragraphs [0057] – [0058] where the system here receives both the data of an individual and the selection of a population based on the type of population the patient is in. the individual may be visiting an emergency department here)
--applying, by the computing device, the data pertaining to the individual to the respective decision forest model; (see: 350 of FIG. 3 and paragraph [0021] where the patient data may be applied to the risk index models. Also see: paragraphs [0069] and [0074] where the models may be decision forest models)
--mapping, by the computing device, the output of the model to one of a plurality of triage levels; (see: 360 of FIG. 3 and paragraph [0081] where the patient is classified according to a set of risk groups determined in 350) and
--displaying, by the computing device, information regarding one of the plurality of triage levels (see: 370 of FIG. 3 and FIG. 6A where information regarding the triage levels (patient risk group classifications) is being shown. Also see: paragraphs [0005] and [0021] where the population risk categories may be displayed to an administrator. Also see: paragraph [0031] where results may be displayed).
Are et al. may not further, specifically teach:
1) --model for prediction of each future acute clinical outcome of a plurality of predefined future acute clinical outcomes;
2) --applying, by the computing device, the data pertaining to the individual to the respective model for prediction of the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations in tandem to produce predicted probabilities of a risk for the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations; and
3) --output of the model as produced predicted probabilities of the risk for the each future acute clinical outcome.

Michelson et al. teaches:
1) --model for prediction of each future acute clinical outcome of a plurality of predefined future acute clinical outcomes; (see: FIGS. 4 and 17 and paragraphs [0099] – [0100] where there are predefined future acute clinical outcomes indicated by the corners of the probability space map. The model (or models in tandem) here are for predicting the likelihood of each clinical outcome)
2) --applying, by the computing device, the data pertaining to the individual to the respective model for prediction of the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations in tandem to produce predicted probabilities of a risk for the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations; (see: FIGS. 4 and 17 and paragraphs [0099] – [0100] where the subject’s data is plotted within the probability space with reference to each clinical outcome and a statistical estimation method is used to convert the distance metrics into probabilities for each clinical outcome (future acute clinical outcome) for the subject. This probability space modeling may be considered as using respective models in tandem. The outcomes being related to one of the plurality of separate emergency department populations is taught in paragraph [0021] of Are et al. where the risk index models are applied to a population of patients) and
3) --output of the model as produced predicted probabilities of the risk for the each future acute clinical outcome (see: FIGS. 4 and 17 and paragraphs [0099] – [0100] where the output of the model here is the produced probabilities for each clinical outcome).
One of ordinary skill at the time of the invention was filed would have found it obvious to use a 1) model for prediction of each future acute clinical outcome of a plurality of predefined future acute clinical outcomes and 2) apply, by the computing device, the data pertaining to the individual to the respective model for prediction of the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations in tandem to produce predicted probabilities of a risk for the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations as taught by Michelson et al. in the method as taught by Are et al. with the motivation(s) of providing rapid access to information characterizing clinical outcomes (see: paragraph [0003] of Michelson et al.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) apply, by the computing device, the data pertaining to the individual to the respective model for prediction of the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations in tandem to produce predicted probabilities of a risk for the each future acute clinical outcome of the selected one of the plurality of separate emergency department populations and 3) produced predicted probabilities of the risk for the each future acute clinical outcome as taught by Michelson et al. for the application of the model and output of the model as disclosed by Are et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Are et al. teaches of applying a risk model and using the output of the model to assess a patient thus one can substitute the types of risk models and the output of the models and obtain predictable results of assessing patients to determine outcomes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claims 22, 29, and 35, Are et al. and Michelson et al. in combination teaches the method of claim 21, see discussion of claim 21. Are et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0035] where there are vital signs data, etc.).

As per claims 23 and 30, Are et al. and Michelson et al. in combination teaches the method of claim 21, see discussion of claim 21. Are et al. further teaches assigning, by the computing device, a triage level to the individual based on the output of the model (see: 360 of FIG. 3 and paragraph [0081] where the patient is classified according to a set of risk groups determined in 350).
Michelson et al. further teaches output of the model as the predicted probabilities of the risk for the each future acute clinical outcome (see: FIG. 17 where there is an assignment of a score to the individual based on the produced probabilities).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute produced predicted probabilities of the risk for the each future acute clinical outcome as taught by Michelson et al. for the output of the model as disclosed by Are et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Are et al. teaches of applying a risk model and using the output of the model to assess a patient thus one can substitute the types of risk models and the output of the models and obtain predictable results of assessing patients to determine outcomes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claims 24 and 31, Are et al. and Michelson et al. in combination teach the method of claim 23, see discussion of claim 23. Michelson et al. further teaches displaying, by the computing device, a visual representation of the risk for future acute clinical outcomes associated with one or more individuals visiting the emergency department (see: FIG. 17 where there is a visual representation outcomes of 2 patients).
The motivations to combine the above-mentioned references are discussed in the rejection of claims 21 and 28, and incorporated herein.

As per claim 34, claim 34 is similar to claim 21 and is therefore rejected in a similar manner to claim 21 using the Are et al. and Michelson et al. references in combination. Are et al. further teaches a computing system for performing an emergency department triage, the computing system comprising:
--at least one non-transitory computer readable medium having instructions recorded thereon, (see: paragraph [0048] where there is a medium).

As per claim 36, Are et al. and Michelson et al. in combination teach the system of claim 34, see discussion of claim 34. Are et al. further teaches wherein the computing system is further configured to:
--assign a triage level to the individual based on the output of the model (see: 360 of FIG. 3 and paragraph [0081] where the patient is classified according to a set of risk groups determined in 350), the triage level being indicative of a medical risk to the individual (see: 360 of FIG. 3 and paragraph [0081] where the classification level here is based on the medical risk of the individual).
Michelson et al. further teaches output of the model as the predicted probabilities of the risk for the each future acute clinical outcome; (see: FIG. 17 where there is an assignment of a score to the individual based on the produced probabilities) and
--display a visual representation of the risk for future acute clinical outcomes associated with one or more individuals visiting the emergency department (see: FIG. 17 where there is a heatmap of 2 patients).
The motivations to combine the above-mentioned references are discussed in the rejection of claims 34, and incorporated herein.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute produced predicted probabilities of the risk for the each future acute clinical outcome as taught by Michelson et al. for the output of the model as disclosed by Are et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Are et al. teaches of applying a risk model and using the output of the model to assess a patient thus one can substitute the types of risk models and the output of the models and obtain predictable results of assessing patients to determine outcomes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 41, Are et al. and Michelson et al. in combination teach the method of claim 21, see discussion of claim 21. Michelson et al. further, specifically teaches alerting, by the computing device, a user based on patient risk (see: paragraph [0183] where there is an alert based on rules that describe a patient risk).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Claims 25, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0140114 to Are et al. in view of U.S. 2009/0318775 to Michelson et al. as applied to claim 21, and further in view of U.S. 2004/0176980 to Bulitta et al.
As per claims 25, 32, and 37, Are et al. and Michelson et al. in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach wherein the plurality of predefined future acute clinical outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined future acute clinical outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure within a given time period of emergency department disposition, (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).
Therefore it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to substitute wherein the plurality of predefined future acute clinical outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization as taught by Bulitta et al. for the outcomes as disclosed by Are et al. and Michelson et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Are et al. and Michelson et al. already teaches outcomes, thus one could substitute those outcomes with other outcomes to obtain predictable results of having a decision tree with outcomes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0140114 to Are et al. in view of U.S. 2009/0318775 to Michelson et al. as applied to claim 21, and further in view of U.S. 2014/0058755 to Macoviak et al.
As per claim 26, Are et al. and Michelson et al. in combination teaches the method of claim 21, see discussion of claim 21. The combination may not further, specifically teach prompting a health care provider for information.

Macoviak et al. teaches:
--prompting a health care provider for information (see: paragraph [0266] where there is prompting for additional information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute prompting a health care provider for information as taught by Macoviak et al. for the step of receiving of information as disclosed by Are et al. and Michelson et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Are et al. and Michelson et al. teaches of receiving information thus one can substitute that with a step of prompting a provider for information and obtain predictable results of receiving patient information. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0140114 to Are et al. in view of U.S. 2009/0318775 to Michelson et al. as applied to claim 21, and further in view of U.S. 2014/0135588 to Al-Ali et al.
As per claim 27, Are et al. and Michelson et al. in combination teaches the method of claim 21, see discussion of claim 21. The combination may not further, specifically teach wherein the computing device communicates bidirectionally with an electronic medical records system.

Al-Ali et al. teaches:
--wherein the computing device communicates bidirectionally with an electronic medical records system (see: FIG. 5 and paragraphs [0131] – [0132] where there is an alarm notification system that can communicate bi-directionally with the EMR).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computing device communicates bidirectionally with an electronic medical records system as taught by Al-Ali et al. for the communication with an EMR system as disclosed by Are et al. and Michelson et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Are et al. and Michelson et al. teaches communication with a data records system in paragraph [0027] of Are et al. thus one could substitute wherein the system can communicate bidirectionally with an EMR system to obtain predictable results of managing health record data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0140114 to Are et al. in view of U.S. 2009/0318775 to Michelson et al. as applied to claims 28 and 34, further in view of U.S. 2013/0110550 to Upadhyayula et al.
As per claims 33 and 38, Are et al. and Michelson et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual.

Upadhyayula et al. teaches:
--wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual (see: paragraph [0014] where a recommended decision may be overridden by a physician to help teach the machine learning system. The decision was taught to be a triage level in the Are et al. reference (see: 360 of FIG. 3 of Are et al.)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual as taught by Upadhyayula et al. in the medium as taught by Are et al. and Michelson et al. in combination with the motivation(s) of improving the confidence level of decision making when using machine learning considering that machine learning decisions are not 100% accurate yet (see: paragraph [0014] of Upadhyayula et al.).

As per claim 39, Are et al., Michelson et al., and Upadhyayula et al. in combination teach the system of claim 38, see discussion of claim 38. Upadhyayula et al. further teaches wherein the graphical user interface further allows the health care provider to provide a reason for the override for use in improving accuracy of the mapped one of the plurality of triage levels for the selected one of the plurality of separate emergency department populations (see: paragraph [0014] where an override may be used to improve the machine learning model to help aid in future selections. Decision maker notes are available to be viewed to determine reasons for decisions).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 38, and incorporated herein.

As per claim 40, Are et al., Michelson et al., and Upadhyayula et al. in combination teach the system of claim 38, see discussion of claim 38. Are et al. further teaches wherein the computing system is further configured to communicate with at least one other computing system (see: paragraph [0027] where system 120 (present system) is configured to communicate with system 160 (other system)).

Additional Relevant References
Examiner would also like to cite U.S. 2014/0046682 to Soto et al. as an additional, relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626